Name: Commission Implementing Regulation (EU) 2018/521 of 28 March 2018 amending Regulation (EC) No 1296/2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal
 Type: Implementing Regulation
 Subject Matter: trade;  Europe;  tariff policy;  plant product;  international trade;  agricultural policy
 Date Published: nan

 3.4.2018 EN Official Journal of the European Union L 87/12 COMMISSION IMPLEMENTING REGULATION (EU) 2018/521 of 28 March 2018 amending Regulation (EC) No 1296/2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (c) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 1296/2008 (2) lays down the rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal. (2) In accordance with Article 6 of Regulation (EC) No 1296/2008, a flat-rate reduction may be applied to the import duty fixed in accordance with Commission Regulation (EU) No 642/2010 (3). Such a reduction was fixed by Commission Delegated Regulation (EU) 2018/94 (4) for the import duty for sorghum imported into Spain from third countries. That reduction applies to the available balance of the quantities of sorghum to be imported into Spain under the tariff quota opened on 1 January 2017. (3) In order to benefit from that flat-rate reduction, those quantities are subject to specific rules. In particular, point (a) of Article 12(1) of Regulation (EC) No 1296/2008 provides that where a flat-rate reduction has been adopted by the Commission, the period of validity of licences is to correspond to the period as specified in Article 6 of Commission Regulation (EC) No 1342/2003 (5). However, the relevant point of the latter provision has been deleted by Commission Delegated Regulation (EU) 2016/1237 (6), which, together with Commission Implementing Regulation (EU) 2016/1239 (7), lays down rules for applying the system of import and export licences for agricultural products provided for in Regulation (EU) No 1308/2013. It is therefore appropriate to reintroduce a rule regarding the period of validity of licences for the purposes of Regulation (EC) No 1296/2008. For reasons of clarity, that rule should be incorporated directly into Regulation (EC) No 1296/2008. (4) Regulation (EC) No 1296/2008 should therefore be amended accordingly. (5) In the interest of legal certainty, it should be made clear that the rule regarding the period of validity applies to all the licences issued under Delegated Regulation (EU) 2018/94. This Regulation should therefore apply retroactively from the date of entry into force of Delegated Regulation (EU) 2018/94. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 12 of Regulation (EC) No 1296/2008, paragraph 1 is replaced by the following: 1. The period of validity of licences shall be: (a) the period from the day of issue until the end of the second month following the month of the day of issue, in cases where a flat-rate reduction has been adopted by the Commission; (b) the period specified in the Regulation opening the invitation to tender, in the case of licences issued under a tendering procedure for the duty reduction. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 26 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57). (3) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). (4) Commission Delegated Regulation (EU) 2018/94 of 16 November 2017 fixing a flat-rate reduction for the import duty for sorghum in Spain imported from third countries (OJ L 17, 23.1.2018, p. 7). (5) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (OJ L 189, 29.7.2003, p. 12). (6) Commission Delegated Regulation (EU) 2016/1237 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the rules for applying the system of import and export licences and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the rules on the release and forfeit of securities lodged for such licences, amending Commission Regulations (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 951/2006, (EC) No 341/2007 and (EC) No 382/2008 and repealing Commission Regulations (EC) No 2390/98, (EC) No 1345/2005, (EC) No 376/2008 and (EC) No 507/2008 (OJ L 206, 30.7.2016, p. 1). (7) Commission Implementing Regulation (EU) 2016/1239 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the system of import and export licences (OJ L 206, 30.7.2016, p. 44).